DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 25, 2022 and  July 1, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James L. Shands (Reg. No. 54,439), Attorney of Record, on July 12, 2022.
The application has been amended as follows: 
IN THE CLAIMS
7.	The semiconductor device of claim [[6]]1, wherein the backside field plate comprises a metal material

10-18.	(Canceled)

19.	A semiconductor device, comprising: 
a layer of a first semiconducting material, the first semiconducting material comprising a first crystal structure, wherein the first semiconducting material defines a cavity; 
a layer of a second semiconducting material disposed adjacent to the layer of the first semiconducting material to form a heterojunction with the layer of the first semiconducting material; 
a gate electrode; 
a drain electrode; 
a frontside field plate that is spaced apart from the drain electrode and is configured to spatially distribute an electric field between the gate electrode and the drain electrode;
means for depleting channel electrons and distributing [[an]]the electric field, the means for depleting channel electrons and distributing [[an]]the electric field positioned at least partially in the cavity formed by the first semiconducting material such that an edge of the means for depleting channel electrons and distributing the electric field closest to [[a]]the drain electrode of the device is aligned with an edge of [[a]]the frontside field plate of the device or an edge of [[a]]the gate electrode of the device closest to the drain electrode, wherein the means for depleting channel electrons and distributing [[an]]the electric field does not include a semiconductor material; and 
means for structurally supporting the heterojunction and the means for depleting channel electrons and distributing [[an]]the electric field.

20.	The semiconductor device of claim 19, further comprising means for aligning the means for depleting channel electrons and distributing [[an]]the electric field from a front side of the semiconductor device.

21.	The semiconductor device of claim 19, wherein the means for depleting channel electrons and distributing [[an]]the electric field includes a conductive material.

Allowable Subject Matter
Claims 1-4, 6-7, 9 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-7 and 9 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the backside field plate does not include a semiconductor material” in combination with other limitations as recited in claim 1.
Claims 19-21 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the means for depleting channel electrons and distributing the electric field does not include a semiconductor material” in combination with other limitations as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811